Title: 22d.
From: Adams, John Quincy
To: 


       The weather yesterday did not look promising, but is this day very clear, and for the season uncommonly warm. At about half past nine I mounted my horse, and Townsend said he would take an airing and ride a few miles with me: the pleasantness of the weather led him on till he finally agreed to go as far as Haverhill, intending to return in the afternoon. We rode part of the way with Sohier, the Collegian, who was on his way to Groton; and we got to Haverhill just before twelve o’clock. I found Mr. and Mrs. Shaw had set out this morning for Hingham. At twelve we went to Mr. Thaxter’s lodgings, and found fifty or sixty people heartily at work, in which we very readily joined them. At about 2, there were 18 or 20 left who sat down to a table covered with “big bellied bottles.” For 2 hours or more Bacchus and Momus joined hands to increase the festivity of the company. But the former of these deities then of a sudden took a fancy to divert himself, and fell to tripping up their heels. Momus laugh’d on, and kept singing, till he finally grew hoarse and drowsy, and Morpheus to close the scene sprinkled a few poppies over their heads, and set them to snoring in concert. This is I believe the first time that I have dived any depth into the pagan mythology since I undertook the direction of these very interesting memoirs. I have always had the precept of Horace in my mind. 
         
          Noc Deus intersit nisi dignus vindice nodus.
         
         and I trust the gentle reader will not think I have in this instance violated that rule. But to return to plain insipid narration, by five o’clock they were all under the table except those who had been peculiarly cautious, and two or three stout topers. I had been very moderate, yet felt it was necessary to walk, and take the air. I rambled with Leonard White, over the fields, and through the streets till near 7 o’clock. Then went home with him and after passing a couple of hours in chat, retired quite early to bed.
      